DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design, “FHA”) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs, “Pfretzschenr”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.

    PNG
    media_image1.png
    513
    440
    media_image1.png
    Greyscale
With respect to claims 1 and 14, Ito Fig. 1 teaches a soundproofing composite panel 1 made from a core material 6 sandwiched between two fiber reinforced polymer (FRP) skin members 5, i.e. reinforcing skin members, and a sound absorbing part 3, i.e. sound attenuation sheet, layered on the outer surface of one of the FRP skin members. Ito further teaches the core material includes wood solidified with a binder ([0032]), i.e. the core contains wood fiber and a binder. As seen in Fig. 1 below, the core member has a perimeter separating opposing first and second side surfaces, the reinforcing skins have an inner surface affixed to a side surface of the core member and an outer surface facing away from the core member, and a sound absorbing part, i.e. sound attenuation sheet, is on the outer surface of one of the skin members. Further, as seen in Fig. 1 below, the perimeter of the core member has substantially parallel opposing 
Ito does not teach wherein the sound attenuation sheet includes crumb rubber wherein the crumb rubber defines an outer surface of the sound attenuation sheet.
FHA teaches applying acoustically absorptive material on barrier façades, i.e. surface, to minimize barrier performance degradation, and teaches that the amount of noise a material absorbs is expressed using a noise reduction coefficient (NRC), which is a value from 0 to 1, where 0 is a perfectly acoustically reflective material while 1 is a perfectly acoustically absorptive material; FHA teaches a typical absorptive barrier has an NRC of 0.6 to 0.9 (13:05-13:42 of the video). FHA additionally teaches the use of recycled materials, such as tires, in either reprocessed or discarded form (21:40-21:50 of the video). FHA further teaches the finish on a barrier’s surface aids in the prevention of graffiti, such as an exposed aggregate finish, which makes graffiti defacement difficult (23:52-24:04). However, FHA does not teach wherein the acoustically absorptive material is made from crumb rubber.
Pfretzschenr teaches crumb rubber provides good broadband acoustic absorption and is useful in protection against traffic noise (Abstract). Pfretzschenr further teaches crumb rubber has an absorption coefficient, i.e. noise reduction coefficient, which is above 0.6 for a wide range of frequencies (page 108, Fig. 1 and 2). Pfretzschenr additionally teaches rubber crumbs specially sorted and prepared are a good acoustic material with a broadband absorption spectrum (page 108, “It has been checked that…”), are used in noise barriers on emplacements exposed to climate atmospheric agents since its performance is not degraded by water or collapsed by dust 
Ito, FHA, and Pfretzschenr are analogous inventions in the field of acoustic barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic barrier of Ito to have an acoustically absorptive material on its surface as taught by FHA made from crumb rubber as taught by Pfretzschenr in order to provide a sound barrier that minimizes barrier performance degradation, aids in graffiti prevention (FHA, 13:05-13:42, 21:40-21:50, and 23:52-24:04), is suitable for use outside, and provides a broadband absorption spectrum (Pfretzschenr, Abstract and page 108, “It has been checked that…”, “The use of this kind of materials…”, and “For all this reasons…”). As a result of the combination, the outer layer, i.e. sound attenuation sheet, is made from crumb rubber, which defines an outer surface of the sound attenuation sheet.
With respect to claims 3-4, Ito discloses the core member is made from polyurethane foam ([0021]), which is a polymer. While there is no explicit disclosure that the polyurethane foam is the binder, given that it is taught to be rigid ([0021]), it is the examiner’s position that this would be the binder.
With respect to claim 10, Ito in view of FHA and Pfretzschenr does not disclose a further sound attenuation sheet of crumb rubber applied to the second outer surface of the second reinforcing skin member. However, Ito in view of FHA and Pfretzschenr discloses the crumb rubber minimizes barrier performance degradation, aids in graffiti In re Harza, 124 USPQ.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs, as applied to claim 1 above, and further in view of Smith et al. (US 2012/0325579 A1, “Smith”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 2, modified Ito does not disclose wherein the fiber is one or more of carpet carcass, rice husk, and wood chips.
Smith teaches a sound barrier made from scrap and waste materials, such as carpet fibers (Abstract), i.e. carpet carcass. Smith further teaches the use of such materials prevents the materials from being disposed in landfills ([0041]), i.e. is an environmentally friendly way of producing sound barriers.
Modified Ito and Smith are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of modified Ito to be made from carpet fibers, i.e. carpet carcass, as taught by Smith in order to provide an environmentally friendly way of producing sound barriers that prevents materials that are useful from being disposed in landfills (Smith [0041]).
Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito”, as applied to claim 1 above, and further in view of Lim et al. (WO 2016/148549 A1, “Lim”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020, and that the disclosure of Lim is based off US 2018/0065335 A1, which serves as an English language equivalent.
With respect to claims 5-7 and 11,
Lim Fig. 1, shown below, teaches a fibrous core layer 21 sandwiched between skin layers 10 and 10’ ([0030] and [0035]). Lim teaches the skin layers are made from metal material, such as aluminum, galvanized steel, and stainless steel ([0013]). Lim further teaches adhesive layers 22 between the fibrous core layer 21 and the skin layers 10 and 10’ ([0035]). Lim additionally teaches the thickness of the core layer has a thickness of 0.5 to 2.0 mm ([0015]), i.e. the core member has a first thickness, and the metal skin layers have a thickness of 0.1 to 1 mm ([0014]), i.e. having a second thickness; the thickness of the core layer, i.e. the first thickness, is greater than the thickness of the metal skin layers, i.e. the second thickness.

    PNG
    media_image2.png
    223
    429
    media_image2.png
    Greyscale

Modified Ito and Lim are analogous inventions in the field of sandwich panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of modified Ito as well as to include the metal layers attached through adhesive to the core material of modified Ito as taught by Lim and to have the core layer and metal layers with thicknesses as taught by Lim in order to provide a sandwiched core having high moldability while having excellent mechanical properties and support rigidity while also being lightweight (Lim, [0023]).
With respect to claim 12, modified Ito does not disclose an adhesive layer between a reinforcing skin and the sound attenuating sheet.
Lim teaches using adhesive for securing the bonding of layers ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the sound attenuation sheet made from crumb rubber to the skin member of modified Ito in order to secure the bonding of the layers (Lim, [0037]).
With respect to claim 13, Lim teaches the adhesive is made from acrylic, silicone-based adhesive, rubber-based adhesive, photo-curing adhesive, or thermosetting adhesive ([0037-0038]), i.e. the first adhesive layer and second adhesive layers comprise an adhesive material. While there is no explicit disclosure from modified Ito in view of Lim that the first and second adhesive layers comprise the same adhesive materials, it would have been obvious to one of ordinary skill in the art to choose any adhesive material taught by Lim, including the same adhesive material, for the first and second adhesive layers and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter  as applied to claim 1 above, and further in view of Han et al. (Crumb rubber blends in noise absorption study, “Han”).
With respect to claims 8-9, modified Ito does not disclose wherein the sound attenuation sheet includes a binding agent for the crumb rubber, which includes one or more of polyurethane and latex.
Han teaches crumb rubber blends as absorptive materials (Abstract), where the crumb rubber blend is made from bonding crumb rubber particles with adhesive, i.e. binding agent, which achieves a high porosity (page 384, 2nd column, “The blend made from bonding crumb rubber particles with adhesive…”). Han further teaches the adhesive is a polyurethane based polymer, i.e. the binding agent for the crumb rubber is polyurethane (page 385, 2nd column, 4.2 The moisture curing method, “The adhesive used in this study is a polyurethane based polymer…”).
Modified Ito and Han are analogous inventions in the field of sound attenuating crumb rubber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crumb rubber of modified Ito to be bound by a polyurethane adhesive as taught by Han in order to provide a crumb rubber sheet with high porosity (Han, page 384, 2nd column, “The blend made from bonding crumb rubber particles with adhesive…”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design) and Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), hereinafter “modified Ito”, as applied to claim 14 above, and further in view of Schwitte et al. (US .
With respect to claim 15, modified Ito does not disclose wherein one of the upper and lower edges includes a longitudinal groove, and wherein the other of the upper and lower edges includes a longitudinal tongue complementary to the groove.
Schwitte teaches where on at least two opposite sides of a board, coupling means which upon coupling to other boards of the same type, provide a locking coupling to the adjacent board, such as tongue-and-groove coupling ([0012]), i.e. on one of the upper or lower edges, there is a longitudinal groove and on the other there is a complementary longitudinal tongue. Schwitte further teaches such a setup eliminates the need for additional coupling means, which are often expensive ([0012]).
Modified Ito and Schwitte are analogous inventions in the field of construction materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Ito to have a longitudinal groove on one of the upper or lower edges and a complementary longitudinal tongue on the other upper or lower edge as taught by Schwitte in order to provide panels that are capable of being joined together without the need for expensive additional coupling means (Schwitte [0012]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Federal Highway Administration (Highway Noise Barrier Design), Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs), and Schwitte et al. , as applied to claim 15 above, and further in view of Schmanski (US 5,272,284). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 16, while Ito discloses the first and second reinforcing skin members, the core member, and the sound attenuating sheet form a panel ([0009]), modified Ito does not disclose the sound barrier further comprises at least one further panel.
Schmanski teaches a sound wall, i.e. sound barrier, shown in the figure below, made from a plurality of sound attenuating members that reduce the transmission of sound from a traffic area (Abstract).

    PNG
    media_image3.png
    673
    528
    media_image3.png
    Greyscale

Modified Ito and Schmanski are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sound wall using the interlocking panels of .
Claims 1, 3-4, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as a fine aggregate replacement, “Holmes”). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claims 1 and 14, Ito Fig. 1 teaches a soundproofing composite panel 1 made from a core material 6 sandwiched between two fiber reinforced polymer (FRP) skin members 5, i.e. reinforcing skin members, and a sound absorbing part 3, i.e. sound attenuation sheet, layered on the outer surface of one of the FRP skin members. Ito further teaches the core material includes wood solidified with a binder ([0032]), i.e. the core contains wood fiber and a binder. As seen in Fig. 1 below, the core member has a perimeter separating opposing first and second side surfaces, the reinforcing skins have an inner surface affixed to a side surface of the core member and an outer surface facing away from the core member, and a sound absorbing part, i.e. sound attenuation sheet, is on the outer surface of one of the skin members. Further, as seen in Fig. 1 below, the perimeter of the core member has substantially parallel opposing upper and lower edges and substantially parallel opposing side edges, where the upper and lower edges are substantially perpendicular to the side edges.

    PNG
    media_image1.png
    513
    440
    media_image1.png
    Greyscale

Ito does not teach wherein the sound attenuation sheet includes crumb rubber wherein the crumb rubber defines an outer surface of the sound attenuation sheet.
Holmes teaches crumb rubber concrete panels which provide sound absorbance and insulation at low and high frequencies; more crumb rubber leads to better sound absorption (Abstract). Holmes additionally teaches crumb rubber concrete is durable and capable of absorbing and reflecting sound; when used on the exterior, i.e. outer surface, of a structure, it can shield the occupants from ambient street noise (page 196, 1st column, “CRC is a durable composite material…”).
Ito and Holmes are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound attenuation sheet of Ito to be made from crumb rubber concrete in order to provide an acoustic panel which provides sound absorbance and insulation at low and high frequencies (Holmes, Abstract) that is durable and protects occupants of structures from ambient street noise (Holmes, page 196, “CRC is a durable composite material…”). As a result of the combination, the crumb rubber concrete is an outer layer and thus defines an outer surface of the panel.
With respect to claims 3-4, Ito discloses the core member is made from polyurethane foam ([0021]), which is a polymer. While there is no explicit disclosure that the polyurethane foam is the binder, given that it is taught to be rigid ([0021]), it is the examiner’s position that this would be the binder.
With respect to claim 8, as seen in Fig. 10(b) of Holmes (page 200), crumb rubber is dispersed in cement (see also Holmes, page 197, 3.1 Mix proportions). The cement corresponds to the binding agent presently claimed.
With respect to claim 10, Ito in view of Holmes does not disclose a further sound attenuation sheet of crumb rubber applied to the second outer surface of the second reinforcing skin member. However, Ito in view of Holmes discloses the crumb rubber provides sound insulation at low and high frequencies (Holmes, Abstract) and is durable and capable of absorbing and reflecting sound and can shield occupants of a structure from ambient street noise (Holmes, page 196, “CRC is a durable composite material…”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional sound attenuation sheet of crumb rubber as claimed in order to further provide insulation from low and high frequencies (Holmes, Abstract) that is durable and capable of absorbing and reflecting sound and can shield occupants of a structure from ambient street noise (Holmes, page 196, “CRC is a durable composite material”). The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing an additional sound attenuation sheet of crumb rubber would have achieved expected results, such as providing insulation from low and high frequencies and protecting occupants from ambient street noise. Mere duplication of In re Harza, 124 USPQ.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement, “Holmes”), as applied to claim 1 above, and further in view of Smith et al. (US 2012/0325579 A1, “Smith”)
With respect to claim 2, Ito in view of Holmes does not disclose wherein the fiber is one or more of carpet carcass, rice husk, and wood chips.
Smith teaches a sound barrier made from scrap and waste materials, such as carpet fibers (Abstract), i.e. carpet carcass. Smith further teaches the use of such materials prevents the materials from being disposed in landfills ([0041]), i.e. is an environmentally friendly way of producing sound barriers.
Ito in view of Holmes and Smith are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber of Ito in view of Holmes to be made from carpet fibers, i.e. carpet carcass, as taught by Smith in order to provide an environmentally friendly way of producing sound barriers that prevents materials that are useful from being disposed in landfills (Smith, [0041]).
Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement), hereinafter “modified Ito”, as applied to claim 1 above, and further in view of Lim et al. (WO 2016/148549 A1, “Lim”). .
With respect to claims 5-7 and 11, modified Ito does not disclose wherein the reinforcing skin members each comprise a metal sheet, nor where the sheet is one or more of steel and aluminum.
Lim Fig. 1, shown below, teaches a fibrous core layer 21 sandwiched between skin layers 10 and 10’ ([0030] and [0035]). Lim teaches the skin layers are made from metal material, such as aluminum, galvanized steel, and stainless steel ([0013]). Lim further teaches adhesive layers 22 between the fibrous core layer 21 and the skin layers 10 and 10’ ([0035]). Lim additionally teaches the thickness of the core layer has a thickness of 0.5 to 2.0 mm ([0015]), i.e. the core member has a first thickness, and the metal skin layers have a thickness of 0.1 to 1 mm ([0014]), i.e. having a second thickness; the thickness of the core layer, i.e. the first thickness, is greater than the thicknesses of the metal skin layers, i.e. the second thickness.

    PNG
    media_image2.png
    223
    429
    media_image2.png
    Greyscale

Modified Ito and Lim are analogous inventions in the field of sandwich panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of modified Ito, as well as to 
With respect to claim 12, modified Ito does not disclose an adhesive layer between a reinforcing skin and the sound attenuating sheet.
Lim teaches using adhesive for securing the boding of layers ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer to secure the sound attenuation sheet made from crumb rubber to the skin member of modified Ito in order to secure the bonding of the layers (Lim, [0037]).
With respect to claim 13, Lim teaches the adhesive is made from acrylic, silicone-based adhesive, rubber-based adhesive, photo-curing adhesive, or thermosetting adhesive ([0037-0038]), i.e. the first adhesive layer and second adhesive layers comprise an adhesive material. While there is no explicit disclosure from modified Ito in view of Lim that the first and second adhesive layers comprise the same adhesive materials, it would have been obvious to one of ordinary skill in the art to choose any adhesive material taught by Lim, including the same adhesive material, for the first and second adhesive layers and thereby arrive at the claimed invention. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement), hereinafter “modified Ito”, as applied to claim 14 above, and further in view of Schwitte et al. (US 2006/0010820 A1, “Schwitte”). It is noted that the teachings of Ito are based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 15, modified Ito does not disclose wherein one of the upper and lower edges includes a longitudinal groove, and wherein the other of the upper and lower edges includes a longitudinal tongue complementary to the groove.
Schwitte teaches where on at least two opposite sides of a board, coupling means which upon coupling to other boards of the same type, provide a locking coupling to the adjacent board, such as tongue-and-groove coupling ([0012]), i.e. on one of the upper or lower edges, there is a longitudinal groove and on the other there is a complementary longitudinal tongue. Schwitte further teaches such a setup eliminates the need for additional coupling means, which are often expensive ([0012]).
Modified Ito and Schwitte are analogous inventions in the field of construction materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of modified Ito to have a longitudinal groove on one of the upper or lower edges and a complementary longitudinal tongue on the other upper or lower edge as taught by Schwitte in order to .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2003-293326 A) in view of Holmes et al. (Acoustic properties of concrete panels with crumb rubber as fine aggregate replacement) and Schwitte et al. (US 2006/0010820 A1, “Schwitte”), hereinafter “modified Ito”, as applied to claim 15 above, and further in view of Schmanski (US 5,272,284). It is noted that the disclosure of Ito is based off a machine translation of the reference included with the Office action mailed 09 December 2020.
With respect to claim 16, while Ito discloses the first and second reinforcing skin members, the core member, and the sound attenuating sheet form a panel ([0009]), modified Ito does not disclose the sound barrier further comprises at least one further panel.
Schmanski teaches a sound wall, i.e. sound barrier, shown in the figure below, made from a plurality of sound attenuating members that reduce the transmission of sound from a traffic area (Abstract).

    PNG
    media_image4.png
    597
    467
    media_image4.png
    Greyscale

Modified Ito and Schmanski are analogous inventions in the field of sound barriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sound wall using the interlocking panels of modified Ito in order to provide a sound wall capable of reducing the transmission of sound from a traffic area (Schmanski, Abstract), i.e. a sound barrier further comprising at least one further panel, that does not require the use of expensive additional coupling means (Schwitte, [0012]).

Response to Arguments
Due to the amendment to the specification, the objection to the specification is withdrawn.
Due to the amendment of claims 4, 7, 12, and 16, the claim objections of claims 4, 7, 12, and 16 are withdrawn.
Due to the amendment of claim 13, the 35 U.S.C. 112(b) rejection of claim 13 is withdrawn.
Due to the amendment of claim 1, the 35 U.S.C. 103 rejections of claims: 1, 3-4, 8-10, and 14 over Ito in view of Schmanski; 2 over Ito in view of Schmanski and Smith; 5-7 and 11-13 over Ito in view of Schmanski and Lim; 15-16 over Ito in view of Schmanski and Schwitte; 1-3 and 5-14 over Slywchuk in view of Schmanski; and 15-16 over Slywchuk in view of Schmanski and Schwitte are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of: Ito, FHA, and Pfretzschenr for claims 1, 3-4, 10, and 14; Ito, FHA, Pfretzschenr, and 
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection uses Federal Highway Administration (Highway Noise Barrier Design) with Pfretzschenr et al. (Acoustic Properties of Rubber Crumbs) or Holmes et al. (Acoustic properties of concrete panels with crumb rubber as a fine aggregate replacement) to teach the crumb rubber limitations as set forth above.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Kagawa et al. (JP H10-140510 A, disclosure based off machine translation included with this action) discloses rubber grains, i.e. crumb rubber, on the surface of pavement which has voids (Abstract); The rubber particles are sprayed on the pavement surface followed by compacting, resulting in the rubber particle being partially exposed at the surface which results in the air gap in the pavement absorbing incident sound from the outside and diffusely reflecting the incident sound, resulting in a large sound absorption ([0005] and [0043]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787